38 So.3d 360 (2010)
Joy McMELLER, Carolyn Jackson, On Behalf of the Minor Child, Tionna Earl and the Succession of Derrick Earl.
v.
Champak PATEL, Individually and d/b/a Budget Inn of Gonzales, Tashanna Nicole Bailey, Ebony Bailey, and Renada Williams.
No. 2010-CC-0737.
Supreme Court of Louisiana.
June 25, 2010.
*361 Granted in part. The judgment of the trial court granting summary judgment in favor of defendants is reversed. Genuine issues of fact and law remain with regard to whether the Combination General Endorsement applies to exclude relator's duty to defend and provide coverage to these insureds for the claims of plaintiffs. In all other respects, the application is denied.